Citation Nr: 0829402	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-38 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran has confirmed active duty service from November 
1975 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has confirmed active duty service from November 
1975 to November 1978.  Service treatment records and service 
personnel records were requested and obtained in conjunction 
with his claim with regard to these specific dates.  In his 
April 2004 notice of disagreement, however, the veteran 
indicated that VA did not have the correct dates of his 
service.  The October 2004 statement of the case instructed 
the veteran to inform VA of any other service dates apart 
from those indicated on the DD 214 of record.  The following 
month, in the course of the veteran's November 2004 VA 
examination for an unrelated claim, he informed the examiner 
that his service dates included from November 1978 to 
November 1983.  In his VA Form 9, also received in November, 
he reiterated that he served in the military for nine years.  

No attempt has been made to verify the veteran's alleged 
service from November 1978 to November 1983.  As the claim 
for service connection hinges on whether the service records 
document an occurrence of tuberculosis, such an attempt must 
be made.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Verify the veteran's claimed service 
from November 1978 to November 1983 and 
obtain any outstanding service treatment 
records for that period if verified.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

